Citation Nr: 1534299	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-00 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of indebtedness for an overpayment of nonservice-connected pension benefits in the amount of $15,903.00.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board remanded this claim in December 2013 for additional development, the purposes of which have been met.


FINDINGS OF FACT

1.  The Veteran was granted nonservice-connected (NSC) pension benefits effective from August 2006.  He was employed from January to June 2007.  He began receiving Social Security retirement benefits in August 2010.  He was paid NSC pension payments until March 2011.  He resultantly was overpaid by $17,803.00, which has subsequently been reduced to $15,903.00.

2.  The debt was validly created.

3.  Although the Veteran was unjustly enriched, VA shares fault in creation of a portion of the debt.  Recovery of the overpayment would cause an undue hardship and, ultimately, be against equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery of overpayment of VA benefits have been met. 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was awarded NSC pension benefits effective from August 2006.  He worked from January to June 2007, and he began to receive Social Security retirement benefits in August 2010.  He received NSC pension benefits until March 2011, which resulted in an overpayment of $17,803.00.  (He has made payments in an effort to repay it, which has reduced the debt to $15,903.00).

An improved pension is payable to veterans of a period of war because of non-service-connected disability or age.  Basic entitlement exists if a veteran served in the active military, naval, or air service for 90 days or more during a period of war (or other criteria not applicable in this case); is permanently and totally disabled from non-service-connected disability not the result of misconduct; and, meets certain net worth and annual income requirements.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3 (2014).

Annual income of the veteran must not exceed the maximum annual pension rate (MAPR), as specified in 38 U.S.C.A. § 5312, and increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  The rate of payment is calculated by reducing the MAPR by the amount of the countable annual family income of the veteran.  Income includes payments of any kind from any source during the 12-month annualization period in which it was received, unless specifically excluded.  38 C.F.R. §§ 3.271(a), 3.272.

As a threshold matter, the Veteran has disputed the validity of the debt.  The Board asked in its remand that the RO recalculate the amount of the debt, and to provide an updated detailed assessment of the precise amount of the debt.  On remand, the debt was recalculated as $15,903.00, but a detailed assessment of how VA arrived at that figure was not prepared.  When the remand instructions have not been completed, the matter should be again remanded for the development to be conducted.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, however, the Board is granting the Veteran a waiver of recovery efforts; therefore, remand for a written copy of the exact calculation of the debt is not required.  It was shown as reduced to $15,903.00 on the October 2014 supplemental statement of the case (SSOC), to which the Veteran has not objected or questioned.
 
To establish improper creation of an overpayment (that is, an invalid debt), the evidence must show that the recipient was legally entitled to the benefits at issue, or, if he was not legally entitled to these benefits, then it must be shown that VA was solely at fault for the erroneous payment of excess benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous). 

The Veteran argues that the salary that he took home in 2007 should be considered reduced by the amount of money that was deposited directly into a retirement account by his employer.  "Salary" means the gross amount of a person's wages, thus it would include deductions for retirement accounts.  38 C.F.R. § 3.271(b).  Therefore, the $11,881.95 listed on his W2 form is considered in its entirety.  He should have known that he was required to report any changes in income to VA, as the record contains notice of this requirement provided in January 2007, November 2007, December 2007, November 2008, and December 2009.  He did not notify VA about this income until September 2009.  This portion of the total debt was validly created.

He also argues that he did not exceed the MAPR in 2010, which he was told was $10,929.00.  He argues that he began receiving retirement and Social Security benefits in July and August 2010, through December 2010, resulting in a total of $10,313.90, which is less than the maximum amount for the year of 2010.  The calculation of income is made from the month following it is received, in a 12-month annualization period, as opposed to distinct calendar years.  38 C.F.R. § 3.271(a).  Thus, for the period from July 2010 to July 2011, his income exceeded the MAPR.  

He also argues that he continued to receive payments from January 2011 through March 2011, and he did not understand why because he knew he had informed VA of these retirement benefits.  The record shows he first informed VA of his future retirement benefits in the beginning of 2010, and again at the end of 2010 once he had started receiving them.  It does not show that he questioned VA as to the propriety of receipt of the NSC pension payments.  His statements reveal that he was aware that he was not supposed to be receiving them.  Therefore, the portion of the total debt created due to receipt of retirement benefits was also validly created.  

The Veteran has argued that it would create an undue hardship for him to repay the overpayment, and he is seeking a waiver of recovery efforts.  He has been paying $50.00 per month on the debt, but a financial statement shows that his expenses exceed his income.  The Board notes that the Committee on Waivers and Compromises found that his expenses were reasonable.

VA law provides that recovery of overpayment of any benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963(a)  (2014).  The standard "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side. 

In reviewing the evidence of record, the Board finds that the facts in this case do not reveal the presence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment, which was also the finding of the Committee on Waivers and Compromises.

Having determined that there was no fraud, misrepresentation, or bad faith on the Veteran's part, the Board may now proceed to the question of whether the collection of the overpayment would be against "equity and good conscience." 
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. § 1.965, the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side. 

The phrase "Equity and Good Conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all- inclusive: (1) where actions of the debtor contribute to the creation of the debt; 
(2) weighing the fault of the debtor against the fault of VA; (3) whether collection would deprive debtor or family of basic necessities; (4) whether withholding of benefits or recovery would nullify the objective for which benefits were intended;
(5) failure to make restitution would result in unfair gain to the debtor; or, (6) reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965(a) (2014). 

After consideration of the above factors, the Board finds a waiver is warranted because it would be against the principles of equity and good conscience to require further repayment of the debt.  He has argued that it would create a hardship to repay the debt.  The Veteran's actions contributed to the creation of the debt, in that he did not promptly inform VA of his job in 2007, and he kept payments that he should have known he was not entitled to receive once he began receiving other retirement.  But, although he was at fault for creation of the debt, VA was also at fault for a portion of the debt, because the Veteran had provided notification of his impending Social Security benefits in January 2010.  Collection of the debt would deprive the Veteran, as his expenses already surpass his income.  He is disabled, and would not be able to work to pay off the debt.  He does not appear to have any property of real value that could be sold for repayment purposes.  In sum, the evidence shows that he is in difficult financial circumstances and that imposing additional debt would only further exacerbate his financial situation.  While the Board is reluctant to render a decision that in essence rewards a failure to follow the law, it would be a greater wrong to render a decision which results in the impoverishment of a Veteran.  

Accordingly, entitlement to waiver of recovery of an overpayment is granted.


ORDER

Waiver of recovery of an overpayment of benefits is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


